Citation Nr: 1535497	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  14-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an effective date earlier than August 17, 2001 for the grant of service connection for coronary artery disease (CAD).

2. Entitlement to automobile and adaptive equipment or adaptive equipment only.


WITNESSES AT HEARING ON APPEAL

The Appellant and R.E.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1966 to December 1969. 

The Veteran's widow was substituted for the Veteran, who died in 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal of June 2011 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant and R.E. testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in October 2014.

It was unclear from the Appellant's VA Form 9 whether she was appealing both the issues of entitlement to an effective date earlier than August 17, 2001 for the grant of service connection for coronary artery disease and the disability rating assigned to the Veteran's disability. However, during the Appellant's videoconference hearing, she confirmed that she was only appealing the issue of entitlement to an earlier effective date.

With respect to the issue of entitlement to automobile and adaptive equipment or adaptive equipment only, the Veteran submitted a timely Notice of Disagreement (NOD) in October 2009 to the September 2009 rating decision that found that entitlement to automobile and adaptive equipment or adaptive equipment only was not established. However, the Agency of Original Jurisdiction (AOJ) has not issued a Statement of the Case (SOC) and the claim must be remanded to the AOJ for issuance of an SOC. 38 C.F.R. § 19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Appellant and R.E. testified during her October 2014 hearing that the Veteran filed a claim for ischemia and Agent Orange exposure in 1978. R.E., who as noted was the Veteran's brother-in-law, testified that at the time this claim was filed, the Veteran had ischemia diagnoses from both the Philadelphia VAMC and Methodist Hospital in Philadelphia and that these records were submitted with this claim. However, the record does not contain any evidence of this claim or any evidence of an ischemia diagnosis in 1978. 

The assertion that there may be records dating from 1978, apart from the filing of the claim, is plainly relevant to the question of when the Veteran was diagnosed with CAD.

The claim for entitlement to automobile and adaptive equipment or adaptive equipment only must be remanded to the AOJ for issuance of an SOC. The AOJ may undertake any action towards development and adjudication of the claim for the period from the filing of the claim until the time of the Veteran's death. 38 C.F.R. § 19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

1. Request any additional information regarding the earliest treatment for CAD or symptoms indicating the onset of CAD prior to August 17, 2001 from Appellant. 
Appellant should also be asked to submit any documentation to substantiate her contention that the Veteran filed a claim with VA in 1978 for ischemia and any materials that were submitted to the Seattle VA office in connection with a later Nehmer claim. This request should include a request for the Veteran's treatment records from the Philadelphia VAMC and Methodist Hospital, referenced by Appellant's brother during the October 2014 videoconference hearing. 

2. Search for and associate any additional VA treatment records with the Veteran's claims file. Specifically, search for any records from the Philadelphia VAMC prior to August 17, 2001.

3. Send the Veteran's claims file to a VA cardiologist for a medical opinion on the earliest symptoms of the Veteran's CAD. The claims folder, and a copy of this remand, will be available to the cardiologist, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

      a. Advise the cardiologist as follows:

The purpose of the examination is to determine the earliest date that the Veteran exhibited symptoms of CAD. 

b. Although a complete review of the claims file is imperative, the examiner's attention is called to the following:

*The Veteran's December 1966 service entrance examination noted a brief soft blowing systolic murmur at base - localized; functional murmur. The Veteran's BP was 130/82.

*The Veteran's December 1969 service separation examination noted a normal heart examination. The Veteran's BP was 120/80.

*On June 7, 1996, the Veteran was treated by VA for hypertension. The record shows that he was reported diagnosed with hypertension in 1995. The record reports a May 1996 ER visit with chest pain complaints and a BP of 206-224/124-132. At the time the Veteran was treated with Diltiazem HCl 30 mg qid x 10 days and Quinapril HCl 10 mg daily. Uncontrolled hypertension and right atrial enlargement/left ventricular hypertrophy were noted. At the time, the Veteran's BP was 190/100 with a heart rate of 76. 

*A private treatment record from Methodist Hospital in July 2001 shows that a carotid Doppler was performed. The treatment records show possible postural hypotension, the Veteran had difficult to control hypertension, and elevated cholesterol. 

*On August 17, 2001, the Veteran's VA treatment records show a diagnosis of CAD. At the time his BP was 164/80.

In order for the Board to conduct a legally accurate review, the examiner is requested to express an opinion as to the following questions in sequence and FULLY STATE THE FACTUAL BASIS UPON WHICH THE OPINION IS GIVEN:

The examiner is asked to determine the first date that the record shows that the Veteran had a diagnosis of or treatment for CAD.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claim. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Appellant the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

5. Issue the appellant an SOC on the issue of entitlement to automobile and adaptive equipment or adaptive equipment only. The appellant should also be advised that, for the Board to have jurisdiction in that matter, she must file a timely substantive appeal responding to the SOC. Should the appellant submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




